PER CURIAM.
Ellen K. Pollari Rajasaari died and her husband qualified as personal representative of her intestate estate. Three months later Ellen’s daughter by a previous marriage, Mirja Hoeft, filed a petition for administration of a lost will. Issue was joined by Ellen’s husband, the personal representative, and the case was tried on January 20, 1982. Final Judgment was ultimately entered in favor of the daughter and the lost will was admitted to probate. From that judgment the personal representative perfected this appeal.
Other than a procedural point, which we find has no merit, appellant presents two questions, one dealing with the manner of proving a lost will and the other involving the sufficiency of the evidence. We have considered each of these points carefully and concluded that reversible error has not been demonstrated.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY and BERANEK, JJ., and GARRETT, EUGENE S., Associate Judge, concur.